
	
		I
		111th CONGRESS
		2d Session
		H. R. 4819
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2010
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Older Americans Act of 1965 to expand the
		  Senior Community Service Employment Program.
	
	
		1.Short titleThis Act may be cited as the
			 Expanding Opportunities for Older Americans Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)The downturn in the national economy has
			 adversely affected millions of workers in all age groups, but it has
			 disproportionately burdened workers age 55 and older.
			(2)During the period from 2005 through 2007,
			 more than 900,000 workers age 55 and older lost jobs they had held for the
			 preceding 3 years or longer. Such older workers constitute a quarter of
			 long-tenured workers who lost their jobs during this period.
			(3)Older workers experience substantially
			 longer periods of unemployment than younger workers and are more likely to
			 exhaust their unemployment insurance benefits.
			(4)Older workers are comparatively less
			 successful than younger workers in finding new jobs. Only 55 percent of workers
			 age 55 and over who had been long-tenured before losing their jobs during the
			 period from 2005 through 2007 were reemployed in January 2008, compared to 72.6
			 percent of workers ages 25 to 54.
			(5)Unemployed older workers who succeed in
			 obtaining new employment are more likely than younger workers to be
			 underemployed, holding part-time jobs that pay lower wages.
			3.Expansion of
			 Senior Community Service Employment Program
			(a)Reduction of age
			 of eligibility to age 52Title V of the Older Americans Act of 1965
			 (42 U.S.C. 3056 et seq.) is amended by striking age 55 each
			 place it appears and inserting age 52.
			(b)Elimination of
			 requirement that eligible individual be unemployed
				(1)Establishment of
			 programSection 502(a)(1) of such title (42 U.S.C. 3056(a)(1)) is
			 amended by striking unemployed.
				(2)RecommendationsSection
			 503(a)(2)(C) of such title (42 U.S.C. 3056a(a)(2)(C)) is amended by striking
			 unemployed.
				(3)Conforming
			 amendmentSection 518(a) of
			 such title (42 U.S.C. 3056p(a)) is amended by striking paragraph (8).
				(c)Increase in
			 income limitation for eligible individualsSection 518(a)(3)(A)
			 of such title (42 U.S.C. 3056p(a)(3)(A)) is amended by striking 125
			 percent of the poverty line and inserting 200 percent of the
			 poverty line.
			(d)Income
			 definedSection 518(a)(4) of
			 such title (42 U.S.C. 3056p(a)(4)) is amended—
				(1)by inserting
			 by an eligible individual after received;
				(2)by striking
			 an eligible individual submits and inserting such
			 eligible individual submits; and
				(3)by adding at the
			 end the following: Such term does not include income received by a
			 member of such eligible individual’s household other than such eligible
			 individual..
				(e)Hours per week
			 grantee may permit participant to work
				(1)In
			 generalSection 502(b) of such title (42 U.S.C. 3056(b)) is
			 amended by adding at the end the following new paragraph:
					
						(4)Hours per week
				grantee may permit participant To workNo limit of fewer than 40 hours per week
				may be placed on the number of hours per week a recipient of a grant under this
				title may permit a participant to work in a job assisted by this
				title.
						.
				(2)Conforming
			 amendmentSection 518(a)(2) of such title (42 U.S.C. 3056p(a)(2))
			 is amended by striking part-time,.
				(f)Authorization of
			 appropriations
				(1)In
			 generalSection 517(a) of such Act (42 U.S.C. 3056o(a)) is
			 amended by striking 2007, 2008, 2009, 2010, and 2011 and
			 inserting 2011, 2012, 2013, 2014, 2015, and 2016.
				(2)Sense of
			 CongressSection 517 of such Act (42 U.S.C. 3056o) is amended by
			 adding at the end the following new subsection:
					
						(d)Sense of
				CongressIt is the sense of
				Congress that not less than $700,000,000 should be appropriated to carry out
				this title in each of fiscal years 2011, 2012, 2013, 2014, 2015, and
				2016.
						.
				
